Citation Nr: 0841037	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-15 613	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right medial 
meniscus tear and post surgical residuals.  

2.  Entitlement to a temporary total disability rating based 
on convalescence following right knee surgery in August 2005.  

3.  Entitlement to a temporary total disability rating based 
on convalescence following right knee surgery in May 2006.  

4.  Entitlement to a temporary total disability rating based 
on convalescence following right knee surgery in November 
2006.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In September 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
Transcripts of the September 2008 Board hearing and a hearing 
before a Decision Review Officer at the RO, in June 2006, are 
in the record.  

The veteran is service-connected for a right knee disorder.  
He contends that the service-connected right knee disorder 
required surgery in August 2005 and subsequent convalescence.  
The RO has denied the claim on the basis that the surgery was 
required by an intercurrent industrial injury, rather than 
the service-connected disability.  Thus, there is an 
underlying issue of whether the medial meniscus tear, which 
required the surgery, is service-connected.  Although the RO 
has not listed the service connection claim as a separate 
issue, it has discussed and developed the issue of service 
connection throughout its rating decision and statement of 
the case (SOC).  For clarity, the Board has set it out as a 
separate issue.  

The issues of entitlement to temporary total disability 
ratings based on convalescence following right knee surgeries 
in May 2006 and November 2006 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The tear of the right medial meniscus was a component of 
the veteran's service-connected right knee disability.  

2.  The veteran's service-connected right knee disorder 
required surgery on August 19, 2005.  

3.  Treatment for a service-connected disability totally 
disabled the veteran requiring convalescence from August 19, 
2005 to September 19, 2005.  


CONCLUSIONS OF LAW

1.  A right medial meniscus tear was proximately due to and 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2008).  

2.  The criteria for a temporary total disability rating 
based on convalescence were met from August 19, 2005 to 
September 19, 2005.  38 C.F.R. § 4.30 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service Connection for a Right Medial Meniscus Tear and Post-
Surgical Residuals

Criteria

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has explained that according to the applicable law, 
any additional impairment of earning capacity resulting from 
an already service-connected condition shall be compensated, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Discussion

The veteran contends that his service-connected right knee 
disability combined with an injury on the job to require 
surgery in August 2005.  The RO has denied a temporary total 
disability rating asserting that the surgery was required by 
the industrial injury and not by the service-connected 
condition.  

The Board has reviewed the history of the service-connected 
disability, including the service medical records.  38 C.F.R. 
§ 4.1 (2008).  The nature of the veteran's knee disorder has 
been a diagnostic problem for quite some time.  Service 
connection was originally granted, in June 1973, for a 
bilateral knee condition of unknown etiology.  On the May 
1973 VA examination, the veteran had complained of bilateral 
knee pain, mainly in his right knee.  

The veteran filed for an increased rating in 2001 and was 
afforded a VA examination in February 2002.  Both knees had a 
full range of flexion with aching, pain, soreness, tenderness 
and crepitation throughout the range of motion.  Both knees 
were stable and McMurray's sign was negative.  There was 
patellofemoral soreness and crepitation.  X-rays revealed 
mild effusion in the right knee and no other significant 
abnormality.  The diagnoses included residual injury, both 
knees.  The conclusion was that it was more likely than not 
that arthritis in his hips was being aggravated by his 
abnormal gait secondary to his knee problems.  The Board 
finds this VA medical opinion as to the secondary effects of 
the service-connected knee problems to reflect their severity 
and the kind of secondary impact they could well have.  

The record contains subsequent VA clinical notes.  In July 
2002, the veteran's complaints included increased right hip 
and knee pain.  Examination disclosed very small effusion in 
the right knee.  There was also a slight decrease in 
sensation to sharp touch and vibratory touch in the right 
medial aspect of the right knee.  (It is significant that 
this is the site of the surgery in August 2005).  There was a 
good to fair range of motion and negative drawer sign, but 
the examiner found some slippage of the medial tendons with 
associated crepitus when flexing the leg.  

In April 2004, over a year before his injury at work, the 
veteran was seen at the VA orthopedic clinic for complaints 
of right knee pain involving the medial side.  The examiner 
found some medial joint line pain with a negative McMurray's 
sign.  There was no ligamentous instability.  He had no pain 
with the patellar grind test.  X-rays revealed very mild 
degenerative changes in the medial compartment of the knee.  
The impression was right knee pain.  

When the veteran returned to the VA orthopedic clinic, in 
November 2004, he reported continuing chronic right knee 
pain.  He said that the pain on the medial side had gotten 
worse in the last few months.  He reported occasional 
swelling, popping and locking.  On examination, the right 
knee had small effusion, flexion restricted to 120 degrees, 
and retropatellar tenderness, particularly at the medial 
facet, with medial joint line tenderness.  It was noted that 
prior X-ray studies showed very mild degenerative changes.  
The impression was patellofemoral arthritis, right knee.  He 
was referred for physical therapy.  

The veteran presented at the VA orthopedic clinic on May 6, 
2005.  His complaints included right knee pain.  His range of 
motion went from 0 to 130 degrees.  With some patellofemoral 
tenderness, as well as medial joint line tenderness.  He was 
stable to varus and valgus stress, with some slight varus 
instability.  McMurray's test was positive.  The anterior 
drawer sign was normal.  The right lateral trochanter was 
tender to palpation.  X-rays of the right knee were 
essentially within normal limits, showing very mild 
degenerative joint disease.  The assessment was right knee 
patellar femoral pain with medial meniscus tear.  It was 
commented that he might benefit from arthroscopic 
debridement.  The Board finds it significant that VA doctors 
diagnosed a medial meniscus tear and recommended surgery 3 
days before the veteran was injured at work.  

An injury report shows that, on May 9, 2005, the veteran 
slipped on some paper at work and twisted his right knee.  

Magnetic resonance imaging (MRI) of the right knee, in June 
2005, confirmed a medial meniscal tear and possible tear in 
the posterior horn of the medial meniscus producing a 
meniscal cyst in the popliteal fossa just deep to the 
vessels.  July 2005 X-rays had a suggestion of slight 
narrowing of the joint space of the right knee, medially, and 
were other wise unremarkable.  

In a private note, dated in early August 2005, it was 
reported that the veteran had been off work since July 26, 
2005 due to incapacitation due to knee pain from a torn 
meniscus.  On August 19, 2005, a private physician performed 
arthroscopic surgery, a medial meniscectomy, for the torn 
meniscus.  

The record includes subsequent VA and private treatment 
records.  There is one relevant medical opinion.  In May 
2006, private physician J. W., M.D., discussed the veteran's 
recent meniscal tears in light of his history of knee 
symptoms since 1973.  The doctor concluded that it was very 
possible that the veteran sustained a tear to his medial 
meniscus during a strain to his joints in 1973.  Given the 
lack of definitive investigation in the interim, it was 
impossible to say definitively.  

Conclusion

There are no competent medical opinions against the claim.  

The VA clinical notes show that before the surgery, the 
veteran had right knee symptoms, in the medial location that 
would later require surgery.  The VA clinical notes confirm 
that the symptoms were not mere complaints but there were 
frequent objective findings.  The VA clinical notes also 
reflect that the symptoms were getting worse.  In fact, 
before the injury, a VA examiner diagnosed a medial meniscus 
tear and recommended surgery.  

Given the VA diagnosis of a medial meniscus tear and 
recommendation for surgery, 3 days before the injury at work, 
we cannot blame the medial meniscus tear exclusively on the 
injury at work.  That injury may have contributed to the 
disability, but it does not appear to be the originating 
cause.  

The one medical opinion supporting the claim acknowledges 
that it is impossible to say definitively, but we do not need 
an opinion to a medical certainty.  In the context of his 
letter, the doctor's words that it is "very possible," 
indicate that it is at least as likely as not that the 
meniscal injury began in service.  

That would certainly explain why the veteran continued to 
experience symptoms with minimal findings on X-ray studies.  
The meniscus, being cartilage, did not show up on the X-rays.  
But its symptoms were felt be by the veteran and it was 
eventually revealed by MRI studies and surgery.  

When the VA clinical history, the VA diagnosis of a medial 
meniscus tear before the work injury, and the private 
doctor's opinion are weighed, it is clear that a 
preponderance of evidence establishes that the medial 
meniscus tear cannot reasonably be dissociated from the 
service-connected right knee disability.  

A Temporary Total Disability Rating Based on Convalescence

Criteria

A temporary total rating may be assigned for a period of one, 
two or three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. § 3.401(h)(2), 4.30.  An extension of 
the total convalescence rating is available up to one year 
from the initial date of hospitalization.  38 C.F.R. 
§ 4.30(b).  

Discussion

The RO denied the claim because it felt the surgery was not 
for a service-connected disability.  As discussed above, the 
evidence establishes that the August 2005 surgery was 
required for a torn medial meniscus, which is part of the 
veteran's service-connected right knee disability.  

There is one medical opinion as to convalescence.  A private 
physician involved in the veteran's treatment expressed the 
opinion that the veteran could not work from August 19, 2005 
to September 19, 2005.  Thereafter, he could return to work 
with modifications from September 19, 2005 to October 19, 
2005.  This is the only competent medical opinion on 
convalescence.  Since it appears reasonable in light of the 
record, the Board extends the benefit of the doubt and 
concludes that the service-connected disability required the 
veteran's convalescence from August 19, 2005 to September 19, 
2005.  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 
(2008).   


ORDER

Service connection for a right medial meniscus tear and post 
surgical residuals is granted.  

A temporary total disability rating based on convalescence 
from August 19, 2005 to September 19, 2005, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  


REMAND

On September 27, 2007, the RO sent the veteran a notice 
letter and copy of a rating decision, which denied temporary 
total disability ratings related to knee surgery in May and 
November 2006.  At his Board hearing on September 8, 2008, 
the veteran submitted evidence relating to these two 
surgeries and associated time off from work.  Since this 
information was presented at the RO, the Board construes it 
as a timely notice of disagreement (NOD) with the denial of 
benefits following the surgeries in May and November 2006.  
Where a claimant files a notice of disagreement and the RO 
has not issued a statement of the case (SOC), the issue must 
be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim for temporary total disability 
ratings related to knee surgery in May and 
November 2006, in light of this decision.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


